Citation Nr: 0006815	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  97-28 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for a right arm 
disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1974 to 
January 1978 and from November 1990 to November 1991.  

The issues on appeal arise from a March 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, by which service connection was 
denied for head injury, right arm arthritis, headaches, a 
bilateral knee disability, and a bilateral ankle disability.  
The veteran perfected his appeal in this regard.  In March 
1998, the claims file was subsequently transferred to the RO 
in Winston-Salem, North Carolina, after the Nashville RO had 
been advised that the veteran had moved.

The Board of Veterans' Appeals (Board) first notes that on 
his April 1995 notice of disagreement, the veteran indicated 
that he wanted a personal hearing.  In a June 1995 letter, 
the veteran was advised that a hearing before a local hearing 
officer was scheduled to take place later that month.  In a 
written statement signed by the veteran and associated with 
the claims file subsequently in June 1995, the veteran 
indicated that he wanted to cancel his hearing.  In a January 
1997 letter, the RO asked the veteran to clarify whether he 
still wanted a hearing, either before a local hearing officer 
or before a Board member.  The veteran was advised that if he 
did not reply to this request for clarification within 60 
days, it would be assumed that he did not want a hearing.  
The veteran did not respond to this letter, and therefore the 
Board assumes that the veteran does not want a hearing.

The Board further notes that by a September 1998 rating 
decision, the Winston-Salem RO denied essentially service 
connection for joint pain of the knees as a chronic 
disability resulting from an undiagnosed illness, and also 
denied service connection for joint pain of the ankles as a 
chronic disability resulting from an undiagnosed illness.  
The veteran has not filed a notice of disagreement with this 
rating decision to date, and therefore these two issues are 
not considered to be currently on appeal.  
  
The veteran's claim concerning service connection for a 
bilateral ankle disability is referenced in the decision 
section.  The remaining claims on appeal are referenced in 
the Remand section below.


FINDING OF FACT

The veteran's claim that he currently has a diagnosed 
bilateral ankle disability which had its onset in service was 
not accompanied by any medical evidence that would render the 
claim plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
bilateral ankle disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The service medical records contained in the claims file 
reflect, in pertinent part, that prior to examinations in 
December 1984, January 1986, January 1987, and October 1990, 
the veteran denied any history of arthritis, rheumatism, or 
bursitis, bone, joint or other deformity, lameness or foot 
trouble.  Upon each examination, no abnormalities were noted 
regarding the ankles.  In February 1991, the veteran sought 
outpatient treatment for pain in his left foot.  No specific 
complaints were made regarding his left ankle.  The veteran 
was eventually diagnosed as having a stress fracture of his 
second metatarsal.  The veteran continued to seek treatment 
for his left foot through 1991.  

During an October 1991 examination, the veteran was noted to 
have bilateral Tinel's sign over the laciniate ligament over 
the medial aspect of the ankle.  This apparently produced 
pain radiating into the medial plantar distribution in both 
feet.  Examination of the left ankle revealed no effusion, 
redness or erythema.  There was no located tenderness except 
of the laciniate ligament as mentioned.  An electrodiagnostic 
study conducted in October 1991 was suggestive but not 
absolutely diagnosis of a possibly mild bilateral tarsal 
tunnel syndrome.    

In August 1994, the veteran filed a claim concerning, in 
part, a bilateral ankle condition, which he indicated had 
arisen while he was serving in Saudi Arabia. 

In October 1994, the veteran underwent a general medical 
examination for VA purposes.  He reported, in part, symptoms 
of occasional ankle swelling.  Upon examination, full range 
of motion was noted in all extremities.  The examination 
report does not reflect any diagnoses relating to the 
veteran's ankles. 

By a March 1995 rating decision, the RO, in pertinent part, 
denied service connection for a bilateral ankle condition.

By an April 1997 rating decision, the RO granted service 
connection for a stress fracture of the left foot and 
assigned a noncompensable rating effective from August 1994.

II.  Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  In addition, certain 
chronic diseases, including arthritis, when manifest to a 
degree of 10 percent or more within one year after the 
veteran's military service ended, may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question, however, is whether the veteran has 
met his initial burden of presenting a well grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

The veteran's claim concerning service connection for a 
bilateral ankle disability is not well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991).  No medical 
evidence has been submitted establishing that the veteran 
currently has a diagnosed bilateral ankle disability.  
Without competent evidence of current diagnosis, there is no 
valid claim concerning service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore, the 
veteran's claim concerning service connection for a bilateral 
ankle disability is denied.  

Remanding this claim so that the veteran's remaining service 
medical records could be located and associated with the 
claims file would only cause unnecessary delay, since the 
veteran's claim would remain not well grounded due to the 
lack of a current diagnosis.  Moreover, the Board notes that 
the veteran has never claimed that his bilateral ankle 
disability first arose during his period of active duty 
between 1974 and 1978.  

ORDER

 A well-grounded claim not having been submitted, entitlement 
to service connection for a bilateral ankle disability is 
denied.

REMAND

As noted above, the veteran had active military service from 
January 1974 to January 1978, and from November 1990 to 
November 1991.  The veteran's DD Form 214 from his second 
period of service also indicates that he had over seven years 
and ten months of prior inactive service.

In August 1994, the veteran filed a claim concerning, in 
pertinent part, service connection for residuals of a head 
injury, a right arm condition, headaches, and a bilateral 
knee condition.  In September 1994, service medical records 
covering the period from December 1984 to December 1991 were 
forwarded to the RO from the National Personnel Records 
Center (NPRC) and associated with the claims file.  These 
records were forwarded in the form of microfiche, which were 
then reproduced in hard copy.

In January 1995, the NPRC essentially confirmed that it had 
sent to the RO all the medical records it had pertaining to 
the veteran.  However, the claims file does not contain any 
service medical records relating to the veteran's first 
period of active duty, between January 1974 and January 1978.  
In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
"heightened duty" to assist the claimant in the development 
of the case, which includes advising the veteran that, even 
though service records are not available, alternate proof to 
support the claim will be considered. 38 U.S.C.A. § 5107(a) 
(West 1991). See O'Hare v. Derwinski, 1 Vet. App. 365 (1991), 
Lanyo v. Brown, 6 Vet. App. 465, 469 (1994).

VA's Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in a claim where there 
are missing records.  Such sources include statements from 
service medical personnel, "buddy" certificates or 
affidavits, employment physical examinations, medical 
evidence from hospitals and clinics, evidence from private 
physicians who may have been treated, especially soon after 
separation, and letters written during service. VA 
Adjudication Procedure Manual, Manual M21-1, Part III, 
Paragraph 4.25(c) (July 12, 1995).  While in a June 1995 
letter, the RO asked the veteran for his assistance in 
locating service medical records, the RO has not advised the 
veteran regarding the alternative evidence which may be 
submitted instead.  Therefore, the RO should contact the 
veteran and advise him that he may provide such alternative 
evidence in light of his missing records.

Accordingly, to ensure full compliance with due process 
requirements, the case is 
REMANDED for the following development: 

1.  The RO should contact the appellant 
and advise him that he can submit, within 
a reasonable amount of time, alternate 
evidence in lieu of the missing service 
medical records to support his contention 
that service connection is warranted for 
residuals of a head injury, a right arm 
condition, headaches, and a bilateral 
knee condition.  This evidence may 
include, but is not limited to, the 
following:  statements from service 
medical personnel, "buddy" certificates 
or affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

2.  The veteran should be asked to 
provide the names of all VA facilities 
from whom he received treatment 
postservice.  These records should be 
obtained and included in the claims 
folder.

3.  After the veteran has had a 
reasonable time to produce this 
alternative evidence, the RO should 
review the evidence associated with the 
claims file since the March 1999 
supplemental statement of the case and 
enter its determinations concerning 
service connection for residuals of a 
head injury, a right arm condition, 
headaches, and a bilateral knee 
condition.  If the RO's determinations 
remain adverse to the veteran, he and his 
representative (if any) should be 
provided with a supplemental statement of 
the case and given an opportunity to 
respond to it before the case is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

 IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals


 



